DETAILED ACTION
This action is a response to communication filed June 19th, 2022.
Claims 1-14 and 16-21 are pending in this application.  Claim 1-14 are currently amended via preliminary amendment filed June 19th, 2020.  Claim 15 is currently canceled via preliminary amendment filed June 19th, 2020.  And claims 16-21 are newly presented via preliminary amendment filed June 19th, 2020.
The present application is a national stage entry of International Patent Application no. PCT/EP2017/084491 filed December 22nd, 2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al  (U.S. Patent Application Publication no. 2017/0061286).

With respect to claims 1 and 16, Kumar discloses a client and client-server system, comprising: 
a server (paragraph [0029], lines 4-9) utilizing a global set of items (paragraph [0059]) and at least one model (paragraph [0030], lines 15-19); and 
a plurality of clients (paragraph [0029], lines 4-9), each client comprising:
a processor (paragraph [0050], lines 1-8); and 
a memory having computer readable instructions stored thereon that, when executed by the processor (paragraph [0051], lines 1-3), cause the client to: 
connect to a server utilizing a global set of items (paragraph [0061], lines 1-6, aggregate user data) and at least one model (paragraph [0058], lines 1-17, model generation module); 
utilize at least one model downloaded from said server (paragraph [0058], lines 17-23);  and 
generate a recommendation set, comprising at least one of said items based on said at least one of said downloaded models (paragraph [0058], lines 17-23, invoked to generate recommendations) and a local client data set stored on said client (paragraph [0066], lines 1-6), wherein the recommendation set comprises a personalized item recommendation for a user of said client (paragraph [0064], lines 1-5).

With respect to claim 2, Kumar discloses the client according to claim 1, wherein said at least one model comprises at least one of a Collaborative Filtering mode (paragraph [0086]), a Predictive Modeling mode (paragraph [0102]), or a Deep Learning Model (paragraph [0092]).

With respect to claim 3, Kumar discloses the client according to claim 1, wherein said client data set comprises at least one of implicit user feedback or explicit user feedback (paragraph [0115], lines 1-10).

With respect to claim 4, Kumar discloses the client according to claim 1, wherein said recommendation set is generated based on a combination of two models and said client data set, wherein a first model is a Collaborative Filtering model and a second model is a Predictive Modeling model (paragraph [0058], lines 1-17).

With respect to claim 5, Kumar discloses the client according to claim 1, wherein said recommendation set comprises a first recommendation set generated based on a first model and said client data, and a second recommendation set generated based on a second model, said first recommendation set, and said client data set (paragraph [0099]).

With respect to claim 6, Kumar discloses the client according to claim 5, wherein the client is further caused to: 
select and score individual items of said first recommendation set to generate said second recommendation set (paragraph [0098], scores that quantify the discrepancy between numerical predictions).

With respect to claims 7 and 19, Kumar discloses the client according to claims 1 and 16, wherein said client is configured to update each downloaded model, and the client is further caused to: 
calculate an updated model based on said downloaded model and said local client data set (paragraph [0099], second model for a second group of similar target users); 
upload said updated model to said server to calculate a new updated model (paragraph [0108], lines 1-4); 
download said new updated model from said server (paragraph [0108], lines 1-4); and 
calculate at least one further updated model based on said new updated model and said local client data set (paragraph [0099], second model for a second group of similar target users).

With respect to claims 8 and 20, Kumar discloses the client according to claims 1 and 16, wherein said client is configured to calculate at least one update for each model, and the client is further caused to: 
calculate an update for each downloaded model based on said local client data set (paragraph [0099], second model for a second group of similar target users); 
upload said update to said sever to calculate an updated model; (paragraph [0108], lines 1-4) 
download said updated model from said server (paragraph [0108], lines 1-4); 
calculate a new update for said updated model based on said local client data set (paragraph [0099], second model for a second group of similar target users); and 
calculate at least one further updated model based on said updated model, said new update and said local client data set (paragraph [0099], second model for a second group of similar target users).

With respect to claim 9, Kumar discloses the client according to claim 8, wherein calculating an update comprises calculating a value for each item based on a cost function (paragraph [0096], lines 1-5).

With respect to claims 10 and 21, Kumar discloses the client according to claims 7 and 20, wherein said client is further caused to: 
generate a recommendation set based on said further updated model and said local client data set (paragraph [0099], second model for a second group of similar target users).

With respect to claims 11 and 17, Kumar discloses a server and client server system, comprising: 
a processor (paragraph [0050], lines 1-8); and 
a memory having computer readable instructions stored thereon that, when executed by the processor (paragraph [0051], lines 1-3), cause the server to: 
connect to a plurality of clients to communicate one or more models to each client (paragraph [0060]) and cause each client to generate one or more updated models or updates for said one or more models (paragraph [0058], lines 17-32, model is to be updated to incorporate new information); 
generate one or more new updated models based on the updated models or the updates received from at least one of said clients (paragraph [0099], second model for a second group of similar target users); and 
transmit said new updated models to said plurality of clients to cause each client to generate personalized item recommendations for a user of said client (paragraph [0108], lines 1-4) based on said new updated model(s) and a local client data set, stored on said client (paragraph [0105], lines 1-7), 
wherein said personalized item recommendations comprise at least one item of a global set of items utilized by the server (paragraph [0103], lines 1-9).

With respect to claims 12 and 18, Kumar discloses the server according to claims 11 and 16, wherein said server is assigned at least one model of the one or more models prior to utilizing said at least one model, and the at least one model is assigned based on a random model or a previously known model (paragraph [0103], lines 1-9).

With respect to claim 13, Kumar discloses the server according to claim 11, wherein said server is further caused to: 
determine several of said clients, each determined client being configured to calculate the updated models based on said models received from the server and said local client data set, and to upload said updated models to said server (paragraph [0098]); 
receive the updated models unloaded by at least one of said determined clients (paragraph [0099], second model for a second group of similar target users); and 
calculate said new updated models by averaging said received, updated models (paragraph [0099], second model for a second group of similar target users).

With respect to claim 14, Kumar discloses the server according to claim 11, wherein said server is further caused to: 
determine several of said clients, each determined client (i) being configured to calculate the update for each model based on said local client data set, and to upload said updates to said server (paragraph [0098]); 
receive said updates uploaded by at least one of said determined clients (paragraph [0099], second model for a second group of similar target users); and 
calculate said new updated model based on said model and an aggregate of said received updates (paragraph [0099], second model for a second group of similar target users).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim		Pat. Pub.	2020/0175398
Harris		Pat. Pub.	2021/0390461
Chen		Patent no.	11,132,604
Ross		Patent no.	11,100,524
Gardner	Pat. Pub.	2021/0210170
Wesolowski	Patent no.	11,003,992
Kim		Pat. Pub.	2020/0169789
McMahan	Patent no.	10,657,461
McMahan	Patent no.	10,402,469
Yu		Pat. Pub.	2019/0258818
Wu		Pat. Pub.	2019/0164082
Deshpande	Pat. Pub.	2017/0289226
Tendick		Pat. Pub.	2017/0249557
Skelton		Pat. Pub.	2013/0103628
Jenkins		Patent no.	10,261,938
Binns		Patent no.	9,497,243

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/1/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457